              Case 2:20-cv-00779-JAD-EJY Document 8 Filed 10/26/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3       JUAN ANDRES REYES,                                 Case No.: 2:20-cv-00779-JAD-EJY

 4             Petitioner
                                                           Order Extending Briefing Deadline
 5 v.
                                                                        ECF No. 7
 6 JAMES DZURENDA, et al.,

 7             Respondents

 8

 9            Juan Andres Reyes brings this habeas corpus petition under 28 U.S.C. § 2254 to

10 challenge the computation of his sentence for murder. 1 Respondents move for an extension of

11 time to file the response to Reyes’s petition. 2 Good cause appearing,

12            IT IS THEREFORE ORDERED that respondents’ motion for extension of time to file a

13 response to the petition [ECF No. 7] is GRANTED. Respondents must file their response on or

14 before November 23, 2020.

15            Dated: October 26, 2020

16                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
17

18

19

20

21

22

23   1
         ECF No. 1-1.
     2
         ECF No. 7.
